Citation Nr: 0308583	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-04 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1970.  
He had additional duty in the Reserve from November 1989 to 
November 1995 with a period of active duty training (ACDUTRA) 
from February 1990 to April 1990.  During the course of this 
appeal, in July 1999, the veteran's discharge for his period 
of active duty from July 1969 to April 1970 was upgraded to 
allow entitlement to veteran's benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).

In May 1999, a video teleconference hearing was held before 
the undersigned who is the Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.  

This issue was remanded in October 1999 for further 
development.  The case was thereafter returned to the Board.  
The issue of entitlement to service connection for a left 
knee disability had been part of the initial appeal and was 
addressed in the October 1999 Board remand; however, 
entitlement to service connection for a left knee disability 
was granted by rating action of January 2000, as such this 
issue is no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
service connection for systemic lupus erythematosus has been 
obtained by the RO.

2.  The veteran's current systemic lupus erythematosus is not 
shown to be related to any in-service occurrence or event 
during the veteran's period of active duty and systemic lupus 
erythematosus was not demonstrated within one year from 
separation from active service.  The date of onset of the 
veteran's systemic lupus erythematosus is not shown to have 
been during a period of ACDUTRA.


CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or 
aggravated by service, nor may systemic lupus erythematosus 
be presumed to have been incurred in service.  It was not 
incurred in or aggravated during a period of active duty for 
training.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103A 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.156, 3.303, 3.304, 
3.307, 3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to service connection for systemic 
lupus erythematosus.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to this issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this 
regard there has been notice as to information needed, 
service records have been obtained, treatment records have 
been obtained, and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A letter addressing the 
VCAA requirements was provided in August 2001.  This letter 
and other letters from the VA provided notification to the 
claimant and to the claimant's representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claim; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  The term "active military, naval, 
or air service" includes active duty, and "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and lupus erythematosus, systemic, 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  The requirement of 90 days service means active, 
continuous service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

It is noted that evidence was received by the RO, to which a 
Supplemental Statement of the Case (SSOC) was not prepared.  
This evidence, a VA examination, was obtained pursuant to a 
different claim and does not discuss the disability at issue.  
Therefore, as the evidence does not show a different 
disability picture than that described in the evidence 
addressed in the SOC and SSOCs in this case, the Board finds 
that there would be no useful purpose in remanding for the 
issuance of a SSOC.  Further, the representative has had an 
opportunity to review the document, thus the contents are 
known.

Further, it is noted that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  A July 
1998 SSA decision with discussion granting disability 
benefits is of record, and while records associated with the 
decision have not been obtained from SSA, the treatment 
records referenced in the July 1998 decision regarding the 
disability at issue are of record.  There is no showing that 
any additional SSA records would provide information 
different that that already of record.  In situations where 
it is not indicated how particular records might be useful, 
however, there is no need to obtain the records.  See Holoway 
v. Brown, 4 Vet. App. 454 (1993).  See also Stegall v. West, 
11 Vet. App. 268 (1998).

In this case, the veteran contends that he currently has 
systemic lupus erythematosus that developed during his period 
of ACDUTRA from February 1990 to April 1990, or that 
developed within one year of this service and service 
connection should be granted on a presumptive basis.

The veteran's service medical records from his period of 
service from July 1969 to April 1970, show no history, 
complaints, treatment, or diagnoses of systemic lupus 
erythematosus.  Further, the veteran has not contended that 
his current systemic lupus erythematosus was incurred during 
his period of active duty from July 1969 to April 1970.

The veteran's service medical records from his period of 
service in the Reserve from November 1989 to November 1995 
include that during the period of ACDUTRA from February 1990 
to April 1990, no history, complaints, treatment, or 
diagnoses of systemic lupus erythematosus, nor of fatigue or 
fevers was shown.  Service examinations for the veteran's 
Reserve duty show no history, complaints, treatment, or 
diagnoses of systemic lupus erythematosus.  On the 
examination report in September 1989, the veteran reported 
his health as excellent; his weight was 189 pounds.  In 
October 1990, the veteran reported his health as good; his 
weight was 190 pounds.  In September 1991, the veteran 
reported his health as excellent; his weight was 196 pounds.  
In September 1992, the veteran reported his health as good, 
his weight was 194 pounds.  In August 1993, the veteran 
reported his health as good; his weight was 202 pounds.  In 
August 1994, the veteran reported his health as fair; his 
weight was 202 pounds.  In September 1995, the veteran 
reported his health as good; his weight was 203 pounds.

On the Reserve examinations, the veteran reported in August 
1993 and August 1994 that he had been treated for occasional 
"bursitis" of the shoulder joints; it was noted that this 
did not interfere with his duties.  In August 1994, the 
veteran reported that he had been evaluated for bilateral 
wrist pain, positive antinuclear antibodies (ANA), improved 
with medication.  In September 1995, it was noted the veteran 
had non specific rheumatological symptoms and was on 
medication; a waiver was noted.

Treatment records from the veteran's period of duty in the 
Reserve from November 1989 to November 1995, include a 
private treatment record from March 1994 that shows the 
veteran had an systemic lupus erythematosus like syndrome 
with positive antinuclear antibodies (ANA) affecting his 
wrists with a carpal tunnel syndrome.  A May 1994 notation 
from this same private provider noted that the veteran had 
fibromyalgia as well as inflammatory arthritis.  He had a 
positive ANA and carpal tunnel syndrome.  He was recommended 
not to exert physically.  A service record shows that on a 
routine sick call in March 1994, the veteran was seen with a 
reported of an elevated ANA from his private provider.  He 
reported that he first started having problems two years 
previously.  He was followed by private family practitioner 
and private rheumatologist.  He stated he had not reported 
this diagnosis or treatment on service physicals.  The 
diagnoses were elevated ANA with suspected systemic lupus 
erythematosus-like syndrome.  He was on medication from 
private providers and was recommended for a waiver for this 
disqualifying defect as it would not interfere with his 
duties.  A February 1995 service report indicates that the 
veteran was diagnosed with fibromyalgia and inflammatory 
arthritis, positive ANA and carpal tunnel syndrome.  It was 
noted to not be in the line of duty and treatment was not 
authorized.  A Medical Review Board found the veteran was 
fully fit for duty without restrictions.

On a VA exam in June 1997, the veteran reported that while in 
the Reserve, he was in training and got fatigued, had pain in 
all of his joints, and he lost 15 pounds.  He progressively 
got worse and in 1995, he was diagnosed with disseminated 
lupus erythematosus.  The diagnosis was disseminated lupus 
erythematosus.

A private provider's note from May 1997 shows that the 
veteran had been diagnosed with systemic lupus erythematosus 
since November 17, 1995 and fibromyalgia since May 5, 1994.  
A private provider's note from October 1997 shows he had 
treated the veteran since June 1991, and the veteran had 
subacromial bursitis, a positive ANA, degenerative disc 
disease, fatigue, pain, a lupus-like syndrome with a rash 
similar to discoid, and development of an inflammatory 
arthritis in 1993 later associated with a fibromyalgia-type 
picture.  In January 1998 this provider reported that he had 
been treating the veteran since June 1991 and the veteran had 
symptomatology of fibromyalgia at that time with pain all 
over.  The veteran was in the reserve at that time and was 
having the problems.  The stress of the active duty 
apparently caused an exacerbation of the fibromyalgia.  He 
also had a flare of his systemic lupus erythematosus, which 
could be related to the emotional and physical stress of the 
active duty.  He put up with the pain for a number of years 
as he did not want to be discharged from the Reserve.

A lay statement from October 1997 shows the veteran reported 
that after his ACDUTRA in April 1990, the veteran had 
complaints to include fatigue, pain in the hip joints, and 
loss of sleep.  

At the Board hearing in May 1999, the veteran reported that 
he began having symptoms of systemic lupus erythematosus 
during his period of ACDUTRA in February 1990; he stated that 
he had fatigue and fevers.  He complained of this to the 
military doctor, however, he was informed it was his age and 
not to worry.  He was then treated for the symptoms by his 
private provider beginning in June 1991. 

A report from the veteran's private provider in July 2002 
shows that the veteran had been treated since 1991.  He had 
been diagnosed as having a positive ANA with an inflammatory 
arthritis, later developing fibromyalgia.  He also had carpal 
tunnel syndrome.  He was diagnosed as having systemic lupus 
erythematosus in 1991.   

Treatment records from the veteran's private provider shows 
treatment from June 1991 to January 2002 that includes 
treatment for systemic lupus erythematosus.

VA treatment records from June 1991 to October 2002 show the 
veteran was noted to have systemic lupus erythematosus.

This evidence shows various dates of when the veteran's 
current systemic lupus erythematosus was diagnosed, the 
earliest in June 1991.  The veteran was diagnosed with 
systemic lupus erythematosus during his period as a member of 
the Reserve.  However, there is no showing that this was 
during the period of ACDUTRA from February 1990 to April 1990 
or any other period of ACDUTRA.  The contemporaneous evidence 
of the service medical records and private provider's reports 
from the time of diagnosis rather than subsequent reports 
later during the appeal period, shows the veteran was first 
diagnosed with any symptomatology related to lupus by a 
private provider.  Further, there is no showing in the 
service medical records of fatigue, fevers, or weight loss as 
currently reported by the veteran and noted historically by 
the VA examiner.  

Therefore, the competent evidence does not show that service 
connection is warranted for the veteran's systemic lupus 
erythematosus as, again, there is no showing, nor contention, 
that the systemic lupus erythematosus was incurred during the 
veteran's period of active service, from July 1969 to April 
1970, or within one year of separation from active service.  
Again, the evidence does not show that the systemic lupus 
erythematosus was demonstrated during a period of ACDUTRA, 
and presumptive service connection is not available for a 
period of ACDUTRA, even if the veteran's systemic lupus 
erythematosus was diagnosed within a year of such service.  
Finally, again, only service connection for an injury is 
available for the veteran's period of inactive duty training 
in the Reserve, and systemic lupus erythematosus is 
considered a disease rather than an injury.  See 38 C.F.R. 
§ 3.6, 3.307, 3.309 (2002).  Service connection is not 
warranted where the disorder is shown while he is a member of 
a Reserve unit, where not otherwise legally entitled as set 
forth above.

Finally, while the veteran's private provider indicated that 
the stress of the veteran's activity in service caused a 
flare up of his systemic lupus erythematosus, there is no 
showing that the date of onset of systemic lupus 
erythematosus was during a period of ACDUTRA or active duty.

Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for systemic lupus erythematosus.  As the veteran's current 
systemic lupus erythematosus was not diagnosed during a 
period of active duty or active duty training, service 
connection is not warranted on a direct or presumptive basis 
for systemic lupus erythematosus.  

Finally, as the issue in this case revolves around the time 
of diagnosis of the veteran's current systemic lupus 
erythematosus; and the service records and contemporaneous 
service medical records and treatment records describe when 
the veteran was diagnosed with systemic lupus erythematosus, 
there is no showing that a current examination regarding 
systemic lupus erythematosus is necessary, within the meaning 
of 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), in 
order to adjudicate the veteran's claim.


ORDER

Entitlement to service connection for systemic lupus 
erythematosus is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

